EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisQuarterly Report ofEnergy and Technology, Corp. (the “Company”) on Form 10-Q for theperiod endingMarch 31, 2012,as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Amer Salhi, ChiefFinancial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endingMarch 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theyear endingMarch 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of Energy and Technology, Corp. ENERGY & TECHNOLOGY CORP. Date: May 4, 2011 By: /s/ Amer Salhi Amer Salhi Chief Financial Officer
